Citation Nr: 0523477	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of right distal fibula fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for residuals of a right distal fibula 
fracture (claimed as broken leg) and assigned a 10 percent 
disability evaluation effective from March 2000.

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted.  The veteran is not prejudiced by this naming of the 
issue.  The Board has not dismissed the issue, and the law 
and regulations governing the evaluation of the disability is 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The veteran presented testimony at a personal hearing in 
August 2002 before a Decision Review Officer (DRO) at the RO.  


FINDINGS OF FACT

The veteran's service-connected residuals of right distal 
fibula fracture are not shown to be productive of moderate 
ankle disability, marked limitation of motion, ankylosis, 
astragalectomy or malunion of os calcis or astragalus with 
marked deformity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of right distal fibula fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code  5262 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  

VA satisfied this duty by means of VCAA letters to the 
veteran from the RO dated in December 2003 and September 
2004, the April 2002 statement of the case, and a 
supplemental statements of the case (SSOCs) in October 2002, 
March 2004, and February 2005.  By means of these documents, 
the veteran was told of the requirements to establish service 
connection and an increased rating, of the reasons for the 
denial of his claims, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claims.  Additional documents of record, to 
include the rating decisions of record, the statement of the 
case SOC and SSOCs have included a summary of the evidence, 
all other applicable law and regulations, and a discussion of 
the facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letters in December 2003 and September 2004.  
A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters in 2003 and, his claim was readjudicated based upon 
all the evidence of record as evidenced by a February 2005 
SSOC.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA medical records.  
There is no indication of any relevant records that the RO 
failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations, most recently in 2004, which addressed 
the issue on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

II.  Analysis

In statements and testimony, the veteran contends that his 
right leg and ankle disability is worse than the initial 10 
percent provided.  He testified that his leg was broken and 
reset in service, and that the right leg was longer than the 
left leg due to the break.  He stated that he had pain in his 
ankle and when he stepped on it the wrong way, he would get a 
sharp shock.  The symptoms and problems he experienced from 
the right distal fibula fracture were mostly manifested in 
the right ankle area.  He reported that his right ankle did 
not have the same ability to move as his other ankle but did 
not affect the way he walked when on a smooth level surface.

Service medical records show that an August 1986 x-ray 
revealed a distal fibular fracture on the right lower 
extremity.  A November 1986 x-ray revealed some bony union 
was present; however, portions of the fracture line remained 
in evidence thus representing a fibrous union or a partial 
non-union of the fracture.  There was very minimal lateral 
displacement of the distal fracture fragment of the fibula.  
There was questionable slight widening of the ankle mortise 
medially.  The veteran had complaints and treatment through 
May 1987 for malunion of the right ankle.  In March 1990, 
deformity over the right malleolus was noted.  

A May 2000 VA Compensation and Pension (C&P) examination 
showed that the veteran's right ankle had normal range of 
motion with no pain.  There was slight deformity in the 
fibula due to an old fracture.  The veteran complained of 
occasional pain with strain.  In a July 2000 decision, the RO 
assigned a 10 percent disability evaluation for residuals of 
right distal fibula fracture under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the 
tibia and fibula.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

In a claim for a greater initial rating after an award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  In Meeks v West, 12 
Vet. App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson and specifically found that 38 
U.S.C.A. § 5110 and its implementing regulations did not 
require that the final rating be effective the date of the 
claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

At a November 2003 VA C&P examination, the veteran stated 
that the right tibia fracture in service caused the 
lengthening of his right leg and required him to wear a lift 
in his left shoe.  He complained of residual aching and 
stiffness of the right leg and noted discoloration on the 
right medial malleolus, which he attributed to the fracture.  
He stated that he worked as a Police Officer and had not lost 
any time off from work in the preceding 12 months because of 
his right fibula fracture, but that he took medication for 
pain.  On evaluation, there was no objective evidence of 
deformity or angulation of the right fibula or shortening of 
the right leg.  There was no malunion, nonunion, loose 
motion, or false joint.  The veteran had discoloration with 
hyperpigmentation along the medial malleolus of the right 
ankle.  Otherwise, the right ankle had a normal appearance 
without heat, redness, swelling, or tenderness.  The examiner 
noted no gait or functional limitations on standing and 
walking.  Ankylosis was not present.  The range of motion of 
the right ankle was as follows:  Dorsiflexion was 0 to 20/20 
degrees, plantar flexion was 0 to 45/45 degrees, inversion 0 
to 30/30 degrees, and eversion 0 to 20/20 degrees.  The right 
ankle was not painful on motion.  The examiner stated that no 
additional limitations were noted with repetition of movement 
during the examination that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  There were 
no constitutional signs of bone disease.  X-rays of both legs 
revealed a negative left lower leg and equal length of a 
right and left lower leg which was 39 cm each.  An x-ray of 
the right ankle revealed a healed fracture deformity distal 
shaft of the fibula; otherwise, a negative right ankle.  The 
diagnosis was fractured right fibula with residuals.  

In November 2004, at a VA C&P examination, the veteran 
related the history of the right fibular fracture.  He felt 
chronic aching pain at the right ankle and denied having 
other symptoms.  He used prescription medication for pain as 
needed.  He had flare-ups after long walking that lasted for 
hours and the severity was stated as being 7/10.  The 
disability, including flare-ups, had minimum effect on his 
performance as a police officer.  There was no current or 
past active infection and assistive devices were not needed.  
There was no objective evidence of deformity, angulation, 
false motion, shortening, intra-articular involvement, 
malunion, nonunion, any loose motion or false joint.  There 
was tenderness at the Achilles tendon.  There were no gait 
and functional limitations on standing and walking noted.  
Ankylosis was not present.  Measurement of the leg length 
noted that the right leg was about 1 cm longer compared to 
the left leg.  There were no constitutional signs of bone 
disease.  The diagnosis was right leg healed fibular fracture 
with complication.  

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  Where 
there is malunion of the tibia and fibula, with marked knee 
or ankle disability, a 30 percent rating evaluation is 
provided.  Malunion of the tibia and fibula warrants a 20 
percent evaluation if there is moderate knee or ankle 
disability and a 10 percent rating if such disability is 
slight.  38 C.F.R. 4.71a, Diagnostic Code 5262 (2004).

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2004).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2004).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating. 
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2004).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  

Upon review of the record, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for the 
veteran's service-connected residuals of right distal fibula 
fracture.  The evidence does not show symptoms that more 
nearly approximate the criteria for a higher rating.  

The veteran's residuals of right distal fibula fracture are 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5262, which contemplates slight knee or ankle 
disability.  In order to warrant a 20 percent evaluation, 
which is the next highest rating available for malunion of 
tibia and fibula, his disability would have to be manifested 
by moderate disability.  However, VA examination has revealed 
no evidence of moderate disability due to the right distal 
fibula fracture.  The evidence of record shows that the 
residuals of the right distal fibula fracture involve the 
right ankle.  Although the service medical records after the 
fracture indicate malunion or nonunion of the ankle, the 
clinical findings at VA examinations in November 2003 and 
November 2004 do not show malunion, nonunion, any loose 
motion or false joint.  The evidence does show a slight 
healed fracture deformity distal shaft of the fibula, 
discoloration along the medial malleolus of the right ankle 
and tenderness at the Achilles tendon.  The right ankle was 
not painful on motion during measurement of the range of 
motion of the right ankle at the November 2003 VA 
examination.  The medical evidence of record does not show 
loss of range of motion of the right ankle as a result of the 
disability.  The medical evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation under Diagnostic Code 5262.  

There is no medical evidence of record that demonstrates 
symptomatology associated with ankylosis of the ankle 
(Diagnostic Codes 5270, 5272), limited motion of the ankle 
(Diagnostic Code 5271), malunion of the os calcis or 
astragalus (Diagnostic Code 5273) or astragalectomy 
(Diagnostic Code 5274), therefore an evaluation of the 
veteran's right ankle disability under these codes is not for 
application. 

The veteran's primary complaint regarding the residuals of 
right distal fibula fracture is pain on use.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In short, the Board finds that the degree of pain described 
by the veteran is sufficiently contemplated by the currently 
assigned 10 percent evaluation under Diagnostic Code 5262.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an evaluation in excess of 10 percent for the veteran's 
residuals of right distal fibula fracture during any period 
under consideration, even in light of 38 C.F.R. § 4.7.  
38 U.S.C.A. § 1155; 38 C.F.R. §4.71a, Diagnostic Code 5262 
(2004).  Based upon a full review of the record, the Board 
finds that the evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
The preponderance of evidence is against the claim for an 
increased rating for the veteran's service-connected 
residuals of right distal fibula fracture, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b).  See Gilbert, supra.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his residuals of right distal fibula fracture.  There is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  In sum, the schedular 
rating criteria are adequate for evaluating this case.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

An initial evaluation in excess of 10 percent for residuals 
of right distal fibula fracture is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


